--------------------------------------------------------------------------------

[usrlogo.jpg]

20333 S 249, Suite 200 Ph: 281-378-8029 Houston, Texas, USA 77070 Fax:
866-857-9025

STRICTLY PRIVATE AND CONFIDENTIAL

August 22nd, 2008

Name:   Kamonchai Kesonpat
              Villa No. 11 Palm Grove Avenue 35 
              Gate No. 252 Block 551 
              Sar Area, Kingdom of Bahrain

Dear Mr. Kesonpat,

Further to our recent discussions, we are pleased to confirm the following
employment arrangements in connection with the terms of employment with USR
Technology, Inc. management team effective July 1, 2008.

Position:

Chief Operating Officer, USR Technology, Inc. (referred to as “The Company”).
You will be based in Kingdom of Bahrain and will be working out of our Bahrain
branch office and will be spending your time in the Middle East, United States
of America, The Far East and other locations that The Company would be expanding
into.

 



Responsibilities:

You will be generally responsible for matters typical of those for a Chief
Operating Officer:


•

Plan, implement and manage all operational aspects of The Company's policies,
objectives, strategies, development & initiatives to ensure future growth.

•

Ensure activities meet with and integrate with The Company’s standard for
workflow, process, quality management, health, safety and environmental policies
and legal or contractual stipulations.

•

Responsible for the attainment of short-term and long-term agreed performance
plans of The Company within agreed budgets and timescales.

•

Use experience, judgment and a wide degree of creativity and latitude to plan,
monitor and report in order to accomplish goals.

•

Lead and direct the work and recruitment of Directional Drilling Coordinators,
Project Engineers / Managers, Drill Site Managers; Manage and develop direct
reporting staff; Report to the President and/or Directors; in accordance with
The Company’s organization structure.

  •

Liaise with other functional/departmental managers so as to


--------------------------------------------------------------------------------


[uslogo.jpg] Page 2 of 8


understand all necessary aspects and needs of operational development, and to
ensure they are in line with operational objectives, purposes and achievements.

•

Contribute to the evaluation and development of The Company’s strategy and
performance in cooperation with the executive team.

•

You shall perform duties according to The Company’s Job Description for Chief
Operating Officer.


In addition, you will assist in the overall management of The Company as
requested by the President from time to time. In such capacity, it is
anticipated that you will assist in all aspects of management for The Company in
pursuing its strategic objectives.

 

 

You will devote all your time and attention to The Company affairs. As Chief
Operating Officer, you shall not, without the prior consent of the President,
undertake any other employment related activities, including serving as an
officer or director of any other private or public corporation or business
enterprise. You will serve at all times with loyalty and honesty in the best
interest of The Company and ensure that the fullest of professional standards
and ethics are maintained, and comply with all applicable laws and corporate
policies.

Base Salary:

$216,000.00 per annum (less statutorily required deductions), paid monthly. You
shall receive an annual base salary review.

 



Rig/Field Bonus:

A field bonus of $250.00 will be granted during days you are required to be at
rig site or in the field.

 



Stock Ownership

You will be awarded 250,000 shares of restricted stock in USR Technology, Inc.
These shares subject to 5 yr vesting schedule and shall vest 20% at the end of
the first year of employment, then 20% at the end of each year over the next 5
years of employment. You will be 100% vested at the end of your 5th year.

 



Options:

You will be awarded 250,000 shares of USR Technology, Inc. stock options
exercisable at a price of $1.00 per share. These options are exercisable at any
time during your first 36 months of employment. Future options may be allocated
entirely at the discretion of the Board of Directors and/or Compensation
Committee. Future options shall vest in accordance to The Company’s Option Plan

 



Other Benefits

At the sole discretion of the Board you might be granted special cash bonuses
for securing lucrative projects for The Company and / or exceeding your job
responsibilities and contributing to increased


--------------------------------------------------------------------------------


[uslogo.jpg] Page 3 of 8


  profitability of The Company.     Inconsistency
Between Other
Agreements and
this Agreement:

In the event of any inconsistency between other agreements and this agreement
the terms of this Agreement shall prevail.

 



Accommodation:

A housing allowance of $6,500.00 per month will be payable, inclusive of all
utilities, security fees, maintenance fees and taxes.

 



Vehicle Allowance:

A vehicle allowance of $1,500 per month will be payable inclusive of all
insurance, taxes, duties, road permits and fees. The Company, at its expense,
shall provide you with a personal driver in the event you are stationed in a
city or region where a personal driver is required.

 



 Benefits:

1. Travel and Entertainment Budget

When traveling on behalf of The Company you will be allowed a per diem of $100
per day to cover out of pocket expenses such as airport transfers, taxis, exit
fees, visas upon arrival, purchase of local calling cards, meals and all other
incidentals. This will be paid in lieu of reimbursable expense statements. This
amount is subject to review depending on an escalation in the cost of travel.

 



You will be reimbursed for all reasonable documented business expenses incurred
on behalf of The Company pertaining to the entertainment of clients or company
personnel in carrying out your duties.

 



You will be reimbursed for any documented expenses for the hiring of drivers,
car rental, office supplies and misc. expenses associated with any of The
Company’s offices.

 



The Company will pay for Business Class tickets for all business related travel.

 



 

2. Vacation

You will be entitled to four working weeks vacation per annum. The Company will
pay for Business Class tickets from the Kingdom of Bahrain to Bangkok Thailand
for yourself and family dependents based in the Kingdom of Bahrain.

 



 

3. Statutory Holidays

 

Normal complement.


--------------------------------------------------------------------------------


[uslogo.jpg] Page 4 of 8


  4. Insurance

You will be provided with family health insurance provided by IHI or a
comparable carrier. You shall also be provided with a Health Savings Account or
Health Flex Account funded by The Company in the amount of $2,500.00. Any other
insurance provided shall be comparable with the level of insurance provided by
The Company to other senior executives in accordance with the terms of future
plans and any revisions thereto. The beneficiary of any life insurance provided
shall be Supatra Kesonpat.

 

 

 

5. Office

You will be provided with an office in the Kingdom of Bahrain and such
administrative support as is appropriate to address the needs of The Company.

 

 

Term of this
Agreement:

Subject to earlier termination as provided below the term of this agreement
shall commence upon the effective date of this contract being July 1st, 2008 and
shall expire on the date which is five (5) years from the date hereof (“Initial
term”). This agreement shall be automatically renewed for one (1) five year
period (“Renewal Term”) pursuant to terms as mutually agreed upon by the parties
unless your employment is terminated by The Company in accordance with the terms
of this agreement. In the event the parties are unable to agree on mutually
acceptable terms, the renewal Term shall be governed by the same terms and
conditions applicable immediately prior to the expiry of the Initial Term.

 

 

Termination:

Your employment with The Company may be terminated by The Company for just
cause. If your employment is terminated by The Company for a reason other than
just cause, defined as unethical or criminal behavior (or your death or
resignation), or if there is a change in control at The Company resulting in the
acquisition by any person, directly or indirectly, of 50% or more of The
Company’s outstanding common shares, or any merger, arrangement or similar event
where control is transferred, or any event whereby any party or group, acting
together, elects or causes to be elected to the board of directors of The
Company’s persons who are or may be considered nominees thereof, and such
persons constitute 50% or more of the directors of The Company then in office,
you shall be entitled to the following:


•

A severance payment in an amount equal to 6 months of your contract salary
amount. The Severance Payment is payable in a


--------------------------------------------------------------------------------


[uslogo.jpg] Page 5of 8


   

lump sum within 14 days of the termination date.

   



•

Despite the terms of any option plan, you shall have 3 months to exercise any
options then held; and

   



•

In the event of a takeover of buyout of The Company, any outstanding stock
subject to issuance under the terms of this agreement shall be deemed to be
fully vested and issuable.


If your employment is terminated by death or permanent disability, provided that
in the latter case The Company has made legally recognized efforts to
accommodate your disability and such efforts to accommodate have been
unsuccessful you (or your successors) shall not be entitled to the Severance
Payment described herein, but the other severance entitlement terms hereof shall
continue to apply.

 



Confidentiality:

The terms of this agreement shall be kept confidential, to the extent permitted
by applicable law.

 



Resignation:

You may, by providing 30 days prior notice, in writing, terminate this Agreement
and your employment with The Company. If you provide such notice, The Company
may request that you cease duties prior to the expiry of this notice period, and
The Company shall, in such event, pay you an amount equal to the difference
between the amount you would have received had your employment been continued
throughout the notice period and the amount actually paid by The Company to you
during the notice period.

 



Intellectual Property,

You hereby acknowledge as reasonable, and agree that you shall abide by, the
following terms and conditions:

Confidentiality:



(i) Technology, Know-How, Inventions, Patents: That all designs, devices,
improvements, intentions and ideas made or conceived by you resulting from your
access to the business of The Company shall be exclusive property of The Company
and you and your estate agree to take all necessary steps to ensure that such
property rights are protected; and

 



(ii) Confidentiality: You shall keep confidential, at all times during your
employment, and for 1 year after cessation of employment, any proprietary or
confidential information about the business and affairs of, or belonging to, The
Company or any affiliate or associate thereof, including information which,
though technically not trade secrets, the


--------------------------------------------------------------------------------


[uslogo.jpg] Page 6of 8


dissemination of knowledge whereof might prove prejudicial to any of them.

 



Legal Advice

You acknowledge and agree you have had the opportunity to seek independent legal
advice prior to the execution and delivery of this Agreement.

 



General

Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be delivered in person, transmitted by telecopy,
email or similar means of recorded electronic communication or sent by
registered mail, charges prepaid, addressed as follows or to such other address
as the relevant party may specify from time to time:


  (a)

USR Technology, Inc.
20333 S 249, Suite 200
Houston, Texas 77070
United States of America
Attention: John Ogden

        (b)

Kamonchai Kesonpat

 

Villa No. 11 Palm Grove Avenue 35
Gate No. 252 Block 551
Sar Area, Kingdom of Bahrain

Any such notice or other communication shall be deemed to have been given and
received on the day on which it was delivered or transmitted (or, if such day is
not a business day, on the next following business day) or, if mailed, on the
third business day following the date of mailing; provided, however, that if at
the time of mailing or within three (3) business days thereafter there is or
occurs a labor dispute or other event which might reasonably be expected to
disrupt the delivery of documents by mail, any notice or other communication
hereunder shall be delivered or transmitted by means of recorded electronic
communications as aforesaid

This Agreement shall inure to the benefit of and shall be binding upon and
enforceable by the parties hereto, and your heirs, executors, administrators and
legal personal representatives and the successors and assigns of The Company.
This Agreement is personal to you and may not be assigned by you.

--------------------------------------------------------------------------------


[uslogo.jpg] Page 7 of 8


Entire Agreement:

This Agreement constitutes the entire agreement between you and The Company with
respect to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations and discussions, whether written or oral. There are
no covenants, conditions, agreements, representations, warranties or any other
terms or provisions, express or implied, collateral, statutory or otherwise,
relating to the subject matter hereof, except as herein provided.

 



Governing Law:

This Agreement shall be construed, interpreted and enforced in accordance with,
and the respective rights and obligations of you and The Company and shall be
governed by and construed and enforced in accordance with the laws of the state
of Texas, United States of America, excluding the laws of the state of Texas
regarding choice of law. The parties hereby irrevocably and unconditionally
consent to submit to the exclusive jurisdiction of the state or federal courts
located in the Southern District of Texas for any lawsuits, actions or other
proceedings arising out of or relating to this Agreement and agree to waive any
claim or defense based on jurisdiction or inconvenient or improper forum or
venue.

 



Waiver:

No amendment or waiver of any provision of this Agreement shall be binding on
you and The Company unless consented to in writing by such party. No waiver of
any provision of this Agreement shall constitute a waiver of any other provision
nor shall any waiver constitute a continuing waiver unless otherwise provided.
No failure or delay of any party in exercising any right, power, or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any right, power, or privilege hereunder.

 



Severability:

If any term or provision of this Agreement is found to be invalid, illegal or
unenforceable, the remaining terms and provisions of this Agreement shall remain
in full force and effect notwithstanding such invalidity, illegality or
unenforceability.

This agreement is subject to the approval of The Company’s Compensation
Committee and Board of Directors and if so obtained the effective date as agreed
would be July 1st, 2008.

--------------------------------------------------------------------------------


[uslogo.jpg] Page 8 of 8

If you are in agreement with the terms of employment as contained in this
letter, please confirm your acceptance of same by signing below and returning
this letter in confidence to The Company at the notice office stated above.

Yours very truly,

 

 

/s/ J. David LaPrade
J. David LaPrade
President

 

 

 

 

    I hereby accept the terms of this offer.           /s/ Kamonchai Kesonpat
Witness:   Kamonchai Kesonpat           Date: August 22, 2008


--------------------------------------------------------------------------------